DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Cancel claims 7 – 9, 12 and 13.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 – 9, 12 and 13, directed to a Species non-elected without traverse.  Accordingly, claims 7 – 9, 12 and 13 have been cancelled by this Examiner’s Amendment. The Examiner notes that the allowable subject matter, as cited below, does not appear to be generic to Species B – F, corresponding to claims 7 – 9, 12 and 13. 

Specification
The Examiner acknowledges the amendment(s) to the titled filed on December 12, 2021. The objection(s) to the title cited in the previous office action filed on August 13, 2021 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 112
The Examiner acknowledges the amendment(s) to independent claim 1 filed on December 12, 2021. The rejection of claim(s) 1 – 6, 10, 11, 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, cited in the previous office action filed on August 13, 2021 is (are) hereby withdrawn.

Reasons for Allowance
Claims 1 – 3, 5, 6, 10, 11, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to incorporate the allowable subject matter of dependent claim 4. Claim 1 recites, inter alia, that the range-full width at half maximum characteristic is expressed by a following equation, y= 0.01763x6 -0.11077x5 +0.15065x4 + 0.21668x3 - 0.30410x2 + 0.39392x - 0.77003, where x is a common logarithm of the range (m), and y is a common logarithm of the full width at half maximum (m). This limitation, in combination with the remaining limitations of claim 1, is not anticipated or rendered obvious by the prior art. Claims 2, 3, 5, 6, 10, 11, 14 and 15 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        January 19, 2022